DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the limitation “and corrects the target temperature from a start of heating 
the heater, and corrects the target temperature so that it becomes lower as the estimated environmental temperature becomes lower” appears to be incorrect as para. [0046] of the written description states: “As shown in FIG. 6, the rate of increase of the temperature detected by the thermistor 24 tends to become lower as the environmental temperature becomes lower. In the control of the temperature according to the first embodiment, this rate of increase is focused, and the environmental temperature is estimated from the rate of increase of the temperature acquired by the thermistor.”   Furthermore, FIG. 6 clearly illustrates that as time continues t = X + 1, the heat continues to increase and/or reach a normalized value while at the same time the rate of change of the temperature lowers, and additionally, at least the thermistor measurement lines for temperatures at -20 and -10 of FIG. 6 continue to increase (and not lower) as time progresses.  Per the foregoing, it appears that the aforementioned recitation should be amended to recite “and corrects the target temperature from a start of heating the heater, and corrects the target temperature so that it becomes lower as the rate of increase of the estimated environmental temperature becomes lower”.   Appropriate correction is required to obtain clarity with regard to the foregoing.   Independent claims 9 and 10 include somewhat similar limitations to those of independent claim 1, and the comments presented with regard to claim 1 are equally applicable here regarding the subject definiteness rejection.   
	Claim 6 recites “notify an outside”, the term “outside” is unclear.   Appropriate correction is required.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oehring (US 6,237,675) in view of Sato (WO 2017043246).
With regard to claims 1, 9 and 10, Oehring teaches a seat heater (48/50) comprising: a heater (heated seats , cl. 1) ; a temperature detection unit (50); and a temperature control unit (48) configured to control a temperature of the heater so that it approaches a target temperature in accordance with a temperature detected by the temperature detection unit (50), wherein the temperature control unit calculates an estimated environmental temperature, which is an estimated value of a temperature around the temperature detection unit (“A seat temperature feedback system 60 is preferably provided. The feedback system provides communication between the heated seats 50 and the seat controller 48 and the electronic automatic temperature controller 48 and the electronic automatic temperature controller 30. The seat temperature feedback system 60 preferably consists of a rheostat or other device in communication with the seat to measure its temperature and ensure that it is in agreement with the level instructed by the seat controller 48. The feedback system 60 provides a signal from the seats to the electronic automatic temperature controller 30 where the signal, which represents the actual temperature of the seat, is subjected to an additional evaluation to determine if the seat temperature needs to be adjusted” col. 4, ln. 34-50; “As with the open loop embodiment, the temperature output that is applied to the seat is automatically controlled based on the readings from the sensors 20, 24, 26, 28 which are fed into the controller 30 and processed by the software 32”, col. 4, ln. 24—28, “interior temperature 20”).   
Oehring does not teach that the heater is provided between a seat cushioning material and a seat trim cover and comprises a heating wire laid on a base material and the temperature detection unit provided on the base material and in the vicinity of the heating wire of the heater; and based on a rate of increase of a temperature indicating an amount of change of the temperature detected by the temperature detection unit in a period after an elapse of a predetermined time from a start of heating the heater, and corrects the target temperature so that it becomes lower as the estimated environmental temperature becomes lower; however, Sato teaches the heater is provided between a seat cushioning material and a seat trim cover (“Center heaters 11 and 12 are arranged as first heaters 10 on the inner surface of the seat surface S11 of the seat cushion S1 and the seat surface S21 of the seat back, S2, respectively….”; pg. 2, ln. 25-26; FIG. 1) and comprises a heating wire laid (planar heater) on a base material and the temperature detection unit (30) provided on the base material and in the vicinity of the heating wire of the heater; and based on a rate of increase of a temperature indicating an amount of change of the temperature detected by the temperature detection unit in a period after an elapse of a predetermined time from a start of heating the heater, and corrects the target temperature so that it becomes lower as the estimated environmental temperature becomes lower (FIG. 4A illustrates a temperature increase of the first heater (seating surface portion) which is equivalent to determining an estimated environmental temperature as the citation explicitly states that in the seating surface portion S21 of the seat base S2, a temperature sensor 30 is built-in in an area corresponding to the first heater 10, at the inner side of the skin, and the temperature sensor 30 is disposed at a position where there is no effect of a body temperature o the occupant such that there is substantially constant correlation between a temperature detected by the temperature sensor 30 and a temperature of a portion of the seating surface portion S21 with which the occupant makes a contact (pg. 2, ln. 25-41).   Furthermore, as illustrated in FIGS. 4A and 4B, as the rate of increase of the temperature of the first heater (upper line 1 in 4A) increases, a rate of increase becomes lower as the power provided to the second heater is reduced (lower portion 1 of FIG. 4b), and as such, the claimed functional limitation is illustrated in a correlated way for the first heater between FIGS. 4A and 4B.
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Oehring reference, such that the heater is provided between a seat cushioning material and a seat trim cover and comprises a heating wire laid on a base material and the temperature detection unit provided on the base material and in the vicinity of the heating wire of the heater; and based on a rate of increase of a temperature indicating an amount of change of the temperature detected by the temperature detection unit in a period after an elapse of a predetermined time from a start of heating the heater, and corrects the target temperature so that it becomes lower as the estimated environmental temperature becomes lower, as suggested and taught by Sato, for the purpose of providing a controlled temperature to achieve a desired temperature (pg. 2, ln. 25-41).   
With regard to claims 9 and 10, as the claims are respectively directed to a temperature control method for a seat heater and a non-transitory computer readable medium storing a temperature control program performed in a seat heater, and in which both of claims 9 and 10 include somewhat similar limitations to those of independent claim 1 which is directed to a seat heater, the above arguments applied toward independent claim 1 are equally applicable toward claims 9 and 10 .
With regard to claim 2, Sato teaches the temperature control unit (100) calculates the estimated environmental temperature based on a calculation formula created using a temperature detected by the temperature detection unit  (30)at the start of heating and an approximate straight line indicating a relation between an environmental temperature measured in advance and the rate of increase of the temperature (FIGS. 1-4; pg. 2, ln. 25-41).
With regard to claim 4, Sato teaches the temperature control unit (100) sets an estimated range of the estimated environmental temperature in advance, and controls the temperature of the heater at a preset target temperature when the estimated environmental temperature or the temperature detected by the temperature detection unit exceeds the estimated range (FIGS. 1-4; pg. 2, ln. 25-41).
With regard to claim 8, Sato teaches the temperature control unit (100), based on a ratio between a heater power supplied to the heater in a period during which the rate of increase of the temperature is measured and a preset reference heater power, corrects the rate of increase of the temperature and calculates the estimated environmental temperature based on the corrected rate of increase of the temperature (FIGS. 1-4; pg. 2, ln. 25-41).

Allowable Subject Matter
Claims 3 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if the above definiteness rejection(s) was overcome, and additionally, rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761